Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Terminal Disclaimer
The terminal disclaimer filed on 2/12/2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US Patent Number 10,662,878 has been reviewed and is accepted.  The terminal disclaimer has been recorded.
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Erica Schaefer on 2/26/2021.  

The application has been amended as follows: 

IN THE CLAIMS:
Claim 5.	The accessory system of Claim [[2]] 4, wherein the second accessory driveshaft has a second accessory axis of rotation that is angled from the first accessory axis of rotation by a first angle, each of the first accessory axis of rotation and the second accessory axis of rotation substantially transverse to the shaft axis of rotation, and the secondary accessory axis of rotation and the first accessory axis of rotation are substantially transverse to each other.

a towershaft coupled to the driveshaft and driven by the driveshaft along a towershaft axis of rotation transverse to the axis of rotation of the gas turbine engine, the towershaft including a towershaft bevel gear at a distal end; 
a shaft including a first shaft bevel gear coupled to the towershaft bevel gear, the shaft rotatable by the towershaft along a shaft axis of rotation, the shaft axis of rotation transverse to the towershaft axis of rotation and substantially parallel to the axis of rotation of the gas turbine engine, the shaft including a first spacer coupled to the shaft between the first shaft bevel gear and the second shaft bevel gear, with the first shaft bevel gear, the second shaft bevel gear and the third shaft bevel gear coupled to a first coupling portion, and the fourth shaft bevel gear coupled to a second coupling portion, and the shaft defining an air-oil separator, the first coupling portion including a first enlarged portion, the second coupling portion including a second enlarged portion, the first enlarged portion and the second enlarged portion each having a diameter greater than a remainder of the shaft, the air-oil separator including a first plurality of bores defined through the shaft between the first enlarged portion and the second enlarged portion, the shaft defining an inner channel in communication with the first plurality of bores and a second plurality of bores defined through the shaft between the first shaft bevel gear and an end of the shaft to bleed air separated by the air-oil separator;
a first accessory driveshaft having a first accessory bevel gear driven by the second shaft bevel gear of the shaft; and
a second accessory driveshaft having a second accessory bevel gear driven by the fourth shaft bevel gear of the shaft.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHERYN MALATEK whose telephone number is (571)272-5689.  The examiner can normally be reached on Monday - Thursday, 9 am - 6 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Todd Manahan can be reached on (571) 272-4713.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/KATHERYN A MALATEK/Examiner, Art Unit 3741